     8:20-cv-00536-BCB-SMB Doc # 24 Filed: 04/27/21 Page 1 of 4 - Page ID # 77




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

OMAHA PUBLIC POWER DISTRICT, a                  )            CASE NO: 8:20-cv-00536
public corporation and political subdivision    )
of the State of Nebraska,                       )
                                                )
Plaintiff,                                      )
                                                )
v.                                              )     CONFIDENTIALITY AGREEMENT
                                                )
MP NEXLEVEL, LLC, a Minnesota                   )
Limited Liability Company,                      )
                                                )
                                                )
Defendant/Third-Party Plaintiff,
                                                )
                                                )
v.
                                                )
                                                )
USIC LOCATING SERVICES, LLC, an
                                                )
Indiana Limited Liability Company,
                                                )
                                                )
Third-Party Defendant.



        THIS MATTER is before the Court on the parties’ Joint Motion for Entry of
Confidentiality Agreement. (Filing No. 23.) The motion is granted.

        WHEREAS, Plaintiff Omaha Public Power District (hereinafter "Plaintiff”) seeks
discovery of confidential, proprietary and trade secret documents and information from MP
Nexlevel, LLC (hereinafter Defendant and Third-Party Plaintiff") regarding certain products,
methods, processes and procedures ("Confidential Information”); and

        WHEREAS, Defendant and Third-Party Plaintiff requires protection against the
unrestricted disclosure and use of such Confidential Information, the Parties hereby agree that:

        1.     This Confidentiality Agreement ("Agreement") shall govern all Confidential
Information revealed in the above-referenced lawsuit, whether the Confidential Information is
contained in documents produced, answers to interrogatories, deposition testimony and/or any
other oral or written responses to discovery conducted in this matter, whether it is revealed by
Defendant and Third-Party Plaintiff or any other party or third-party.
   8:20-cv-00536-BCB-SMB Doc # 24 Filed: 04/27/21 Page 2 of 4 - Page ID # 78




       2.      A party shall indicate that information is Confidential Information hereunder by
producing a copy bearing a stamp or label signifying that it is "Confidential." In the case of
testimony or any other oral information, it shall be sufficient for a party to state that the
Confidential Information is confidential pursuant to this Agreement at the time such testimony or
oral information is given or conveyed. Alternatively, a party may designate testimony as
Confidential hereunder by marking the transcript containing Confidential Information with the
word “Confidential” within thirty days (30) days of receipt of the transcript of said testimony.


       3.      Confidential Information obtained by or produced to any party shall be held in
confidence and revealed only to counsel of record, paralegals and secretarial employees under
counsels' direct supervision, the parties themselves for purposes of deposition, and such persons
as are employed by the parties or their counsel to act as experts, investigators or consultants in
this case.   All Confidential Information must be maintained in counsels' office, with the
exception of documents and/or information provided to individuals employed to act as experts in
this case. The parties shall take all steps reasonably necessary to see that no person shall use,
disclose, copy or record Confidential Information for any purpose other than the preparation or
conduct of this case.


       4.      All Confidential Information shall be used solely for the purpose of maintaining
the present litigation, including any appeals or retrials, and not for any other purpose(s). Under
no circumstances shall Confidential Information be disclosed to anyone other than the persons
designated above, and the parties shall not disclose such Confidential Information to any
undesignated person during or after the termination of this litigation. Moreover, no Confidential
Information shall be disclosed to a competitor (direct or indirect) of Defendant and Third-Party
Plaintiff, whether for the purposes of this litigation or otherwise.


       5.      Before any Confidential Information is disseminated or disclosed to any of the
above-designated persons, such person shall (a) read this Agreement; and (b) agree to all
provisions of this Agreement.

       6.      All depositions, pleadings and reports in which Confidential Information is
discussed, documented or referred to shall themselves be deemed Confidential Information and
                                                  2
   8:20-cv-00536-BCB-SMB Doc # 24 Filed: 04/27/21 Page 3 of 4 - Page ID # 79




shall be subject to this Order. Should a party use any Confidential Information in any pleading
filed with the Court, that party shall, at the time of filing, request that the court order protection
of the specific portion of the pleading containing the Confidential Information.

       7.      Upon final termination of this litigation, each person subject to this Agreement
shall return all Confidential Information to counsel for Defendant and Third-Party Plaintiff
within thirty (30) days after the final disposition of this matter. Documents that contain notations
of counsel may be destroyed rather than returned, but it shall be the responsibility of counsel to
ensure the documents are destroyed.

       8.      The disclosure of any Confidential Information by Defendant and Third-Party
Plaintiff shall not serve to waive any of the protections provided by this Agreement with respect
to any other Confidential Information.

       9.      Any party may challenge the assertion of a “Confidential” designation of a
particular document by filing a motion with the court in which this litigation is pending, and by
making a showing that the document does not contain proprietary information and is not
otherwise entitled to protection under the terms of this Agreement and applicable law. Such
motion shall be filed under seal. During the period of time in which the confidentiality of a
document is being challenged, such document shall be deemed Confidential.

       10.     No person who has received Confidential Information shall seek to vacate or
otherwise modify this Order at any time.

       11.     Nothing in this Agreement shall restrict Defendant and Third-Party Plaintiff’s
right to object to the disclosure of documents or information otherwise objectionable, protected
or privileged pursuant to the Federal Rules of Civil Procedure or to seek a protective order
preventing disclosure or limiting the discovery of Confidential Information, or to seek a
protective order preventing disclosure or limiting the discovery of information or material that is
objectionable on other grounds, regardless of whether or not such material may also constitute
Confidential Information pursuant to this Agreement.




                                                  3
   8:20-cv-00536-BCB-SMB Doc # 24 Filed: 04/27/21 Page 4 of 4 - Page ID # 80




       12.    The parties state that there will be no prejudice to any party in the execution of
this Agreement, as this Agreement is jointly approved for submission to the Court.


       IT IS SO ORDERED.


       Dated this 27th day of April, 2021.

                                             BY THE COURT:


                                             s/ Susan M. Bazis
                                             United States Magistrate Judge




                                                4
